DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Amendment
	In response to the amendment filed on 3/12/2021, cancelled claims 1-14 are acknowledged. Claims 15-40 are currently pending. 

Drawings
The drawings are objected to because:
Figure 1A does not appear to show what is described in [0043] of the specification as originally filed. Figure 1A shows a graph of force vs. time for a commercial sensor and a PLLA sensor rather than a voltage response to a 100 Hz frequency vibration.
Figure 1B shows graphs a) and b), but it is not clear which one corresponds to a 2 kPa and 1 MPa pressure as described in [0043] of the specification as originally filed.
The shading in Figure 4A reduces legibility and does not aid in understanding the invention. Specifically, it is not clear which elements correspond to the PLA Encapsulator 115, Molybdenum 110, and Piezoelectric PLLA 105 because the shades are indistinguishable from one another.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation has been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-22 and 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 17 and 30 recite the limitation "the plurality of layers" in line 1. There is insufficient antecedent basis for this limitation in the claims. Further, the term “high molecular weight” in claims 17 and 30 is a relative term which renders the claim indefinite. The term “high” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values/ranges of values of molecular weights are included and/or excluded by the term “high molecular weight”.
The term “highly piezoelectric” in claims 18-19, 22, 31-32, and 35 is a relative term which renders the claim indefinite. The term “highly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what values/ranges of values of piezoelectricity are included and/or excluded by the term “highly piezoelectric”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 15-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rogers et al. (US Publication No. 2017/0020402 A1) (cited by Applicant), further in view of Woias et al. (US Publication No. 2013/0041244 A1).

Regarding claim 15, Rogers et al. discloses a biodegradable system comprising:
one or more magnesium wires (150) encapsulated by poly-lactic acid (see Figure 5B and [0027] – “[t]he implantable and bioresorbble sensor may further comprise: a polymer layer supported by the substrate, wherein the polymer layer comprises any bioresorbable polymer including, but not limited to, poly(lactic-co-glycolic acid (PLGA), silk fibroin, polycaprolactone (PCL), poly glycolic acid (PGA), poly lactic acid (PLA)…”, [0062], [0134], and [0143] – “[p]ressing the interconnect wires (molybdenum, 10 μm, or magnesium, 50 μm thick) against the PLGA at elevated temperatures (65° C.) embeds them near the surface but leaves the top regions exposed, thereby allowing for deposition of biodegradable metals (molybdenum, thickness 2 μm) to form electrical contact pads through stencil masks (made from the polyimide Kapton, 12.5 μm thick; FIG. 25)”); and
a biodegradable piezoelectric device connected to the one or more magnesium wires, the biodegradable piezoelectric device including 
a first magnesium electrode (see Figure 5A and [0019] and [0062] – “[t]his device uses a magnesium foil (~50 μm) for the inductive coil, interconnects and electrodes…”), 
a second magnesium electrode (see Figure 5A and [0019] and [0062] – “[t]his device uses a magnesium foil (~50 μm) for the inductive coil, interconnects and electrodes…”), and 
wherein the biodegradable piezoelectric device is encapsulated by a biodegradable polymer (see [0031] – “[t]he implantable and bioresorbable sensor may further comprise an encapsulation layer that encapsulates the implantable and bioresorbable sensor, the encapsulation layer comprising a bioresorbable polymer layer, a bioresorbable inorganic layer, or both a bioresorbable polymer layer and a bioresorbable inorganic layer, wherein the bioresorbable polymer layer and the bioresorbable inorganic layer have a thickness selected to provide a desired operational lifetime” and [0134]-[0135]).
Rogers et al. describes multiple polymer layers and barrier layers (see [0027]-[0029]) but does not specifically teach a polymer film positioned between the first magnesium electrode and the second magnesium electrode. However, Woias et al. teaches a polymer film (1) positioned between the first magnesium electrode (2o) and the second magnesium electrode (2u) (see Figures 1a-d and [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers et al. to include a polymer film positioned between the first magnesium electrode and the second magnesium electrode, as disclosed in Woias et al., so as to provide a device that is of comparable elasticity to the tissue in which it is implanted so it does not significantly effect the deformation properties of the tissue or damage viability of the tissue (see Woias et al.: [0013]).
Regarding claim 16, Rogers et al. teaches the biodegradable piezoelectric device includes at least one selected from a group consisting of a biodegradable piezoelectric sensor, a biodegradable piezoelectric actuator, and a biodegradable piezoelectric energy harvester (see [0116]).
Regarding claim 17, Rogers et al. teaches each of the plurality of layers of the polymer film is formed from a poly-lactic acid having a high molecular weight (see [0017], [0027], [0029], and [0052]).
Regarding claim 18, Rogers et al. teaches the polymer film includes at least one layer of a highly piezoelectric biodegradable polymer film (see [0124], [0135], and [0153]).  
Regarding claim 19, Rogers et al. teaches the biodegradable piezoelectric device has a functional lifetime proportional to at least one selected from a group consisting of an amount of highly piezoelectric poly-L-lactic film layers included in the polymer film and a molecular weight of each highly piezoelectric poly-lactic film layer included in the polymer film (see [0011], [0031], and [0043]).
Regarding claim 20, Rogers et al. teaches the functional life time of the biodegradable piezoelectric device increases as the amount or thickness of poly-lactic film layers encapsulating the sensor increases (see [0011], [0031], and [0043]).
Regarding claim 21, Rogers et al. teaches the functional life time of the biodegradable piezoelectric device increases as the molecular weight of each encapsulating poly-lactic film layers included in the sensor increases (see [0011], [0031], and [0043]).
Regarding claim 22, Rogers et al. teaches the polymer film includes two layers of a highly piezoelectric poly-L-lactic film (see [0017], [0027], and [0029]).  
Regarding claim 23, Rogers et al. teaches the biodegradable piezoelectric device is configured to function as a sensitive multi-layer pressure transducer (see [0013]-[0015]).
Regarding claim 24, Rogers et al. teaches the biodegradable piezoelectric device is configured to output a charge in response to a pressure applied to the biodegradable piezoelectric device (see [0013]-[0015]).
Regarding claim 25, Rogers et al. teaches the biodegradable piezoelectric device has a size of approximately 0.5 x 0.5 x 0.02 cm (see [0030], [0066], and [0139]).
Regarding claim 26, Rogers et al. teaches a charge amplifier circuit connected to the biodegradable piezoelectric device, wherein the charge amplifier circuit is configured to convert a charge from the biodegradable piezoelectric device into a voltage signal and output the voltage signal to an electronic device (see [0119], [0134], and [0163]).
Regarding claim 27, Rogers et al. teaches the biodegradable piezoelectric device is configured to sense pressure within a range of approximately 1-50 mmHg (see [0139]).
Regarding claim 28, Rogers et al. discloses a biodegradable system comprising:
one or more molybdenum wires encapsulated by poly-lactic acid (see Figure 2A and [0027] – “[t]he implantable and bioresorbble sensor may further comprise: a polymer layer supported by the substrate, wherein the polymer layer comprises any bioresorbable polymer including, but not limited to, poly(lactic-co-glycolic acid (PLGA), silk fibroin, polycaprolactone (PCL), poly glycolic acid (PGA), poly lactic acid (PLA)…” and [0143] – “[p]ressing the interconnect wires (molybdenum, 10 μm, or magnesium, 50 μm thick) against the PLGA at elevated temperatures (65° C.) embeds them near the surface but leaves the top regions exposed, thereby allowing for deposition of biodegradable metals (molybdenum, thickness 2 μm) to form electrical contact pads through stencil masks (made from the polyimide Kapton, 12.5 μm thick; FIG. 25)”); and 
a biodegradable piezoelectric device connected to the one or more molybdenum wires, the biodegradable piezoelectric device including 
a first molybdenum electrode (see Figure 2A and [0019], [0059], and [0157] – “[l]aser cutting of foils of molybdenum (˜10 μm thick) or magnesium (˜50 μm thick) yielded dissolvable narrow metal strips (that is, interconnection wires, 80 μm×30 mm). Pressing these wires against PLGA substrates using a PDMS stamp at 65° C. embedded them into the surface of the PLGA. Sputter deposition of molybdenum (˜2 μm) through high-resolution stencil masks (12.5 μm, Kapton; Dupont, USA) yielded electrical connections between the wires and contact pads on the PLGA (FIG. 25)”), 
a second molybdenum electrode (see Figure 2A and [0019], [0059], and [0157] – “[l]aser cutting of foils of molybdenum (˜10 μm thick) or magnesium (˜50 μm thick) yielded dissolvable narrow metal strips (that is, interconnection wires, 80 μm×30 mm). Pressing these wires against PLGA substrates using a PDMS stamp at 65° C. embedded them into the surface of the PLGA. Sputter deposition of molybdenum (˜2 μm) through high-resolution stencil masks (12.5 μm, Kapton; Dupont, USA) yielded electrical connections between the wires and contact pads on the PLGA (FIG. 25)”), and 
wherein the biodegradable piezoelectric device is encapsulated by a biodegradable polymer (see [0031] – “[t]he implantable and bioresorbable sensor may further comprise an encapsulation layer that encapsulates the implantable and bioresorbable sensor, the encapsulation layer comprising a bioresorbable polymer layer, a bioresorbable inorganic layer, or both a bioresorbable polymer layer and a bioresorbable inorganic layer, wherein the bioresorbable polymer layer and the bioresorbable inorganic layer have a thickness selected to provide a desired operational lifetime” and [0134]-[0135]).  
Rogers et al. describes multiple polymer layers and barrier layers (see [0027]-[0029]) but does not specifically teach a polymer film positioned between the first molybdenum electrode and the second molybdenum electrode. However, Woias et al. teaches a polymer film (1) positioned between the first molybdenum electrode (2o) and the second molybdenum electrode (2u) (see Figures 1a-d and [0026]-[0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Rogers et al. to include a polymer film positioned between the first molybdenum electrode and the second molybdenum electrode, as disclosed in Woias et al., so as to provide a device that is of comparable elasticity to the tissue in which it is implanted so it does not significantly effect the deformation properties of the tissue or damage viability of the tissue (see Woias et al.: [0013]).
Regarding claim 29, Rogers et al. teaches the biodegradable piezoelectric device includes at least one selected from a group consisting of a biodegradable piezoelectric sensor, a biodegradable piezoelectric actuator, and a biodegradable piezoelectric energy harvester (see [0116]).
Regarding claim 30, Rogers et al. teaches each of the plurality of layers of the polymer film is formed from a poly-lactic acid having a high molecular weight (see [0017], [0027], [0029], and [0052]).
Regarding claim 31, Rogers et al. teaches the polymer film includes at least one layer of a highly piezoelectric biodegradable polymer film (see [0124], [0135], and [0153]).  
Regarding claim 32, Rogers et al. teaches the biodegradable piezoelectric device has a functional lifetime proportional to at least one selected from a group consisting of an amount of highly piezoelectric poly-L-lactic film layers included in the polymer film and a molecular weight of each highly piezoelectric poly-lactic film layer included in the polymer film (see [0011], [0031], and [0043]).
Regarding claim 33, Rogers et al. teaches the functional life time of the biodegradable piezoelectric device increases as the amount or thickness of poly-lactic film layers encapsulating the sensor increases (see [0011], [0031], and [0043]).
Regarding claim 34, Rogers et al. teaches the functional life time of the biodegradable piezoelectric device increases as the molecular weight of each encapsulating poly-lactic film layers included in the sensor increases (see [0011], [0031], and [0043]).
Regarding claim 35, Rogers et al. teaches the polymer film includes two layers of a highly piezoelectric poly-L-lactic film (see [0017], [0027], and [0029]).
Regarding claim 36, Rogers et al. teaches the biodegradable piezoelectric device is configured to function as a sensitive multi-layer pressure transducer (see [0013]-[0015]).
Regarding claim 37, Rogers et al. teaches the biodegradable piezoelectric device is configured to output a charge in response to a pressure applied to the biodegradable piezoelectric device (see [0013]-[0015]).
Regarding claim 38, Rogers et al. teaches the biodegradable piezoelectric device has a size of approximately 0.5 x 0.5 x 0.02 cm (see [0030], [0066], and [0139]).
Regarding claim 39, Rogers et al. teaches a charge amplifier circuit connected to the biodegradable piezoelectric device, wherein the charge amplifier circuit is configured to convert a charge from the biodegradable piezoelectric device into a voltage signal and output the voltage signal to an electronic device (see [0119], [0134], and [0163]).
Regarding claim 40, Rogers et al. teaches the biodegradable piezoelectric device is configured to sense pressure within a range of approximately 1-50 mmHg (see [0139]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVIN B HENSON whose telephone number is (571)270-5340. The examiner can normally be reached M-F 7 AM ET - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571) 272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVIN B HENSON/Primary Examiner, Art Unit 3791